CCA 2011-01. Notice is hereby given that a petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals on appeal by the United States under Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862, was filed by counsel under Rule 20. A motion to file the supplement separately under Rules 19(a)(5)(A) and 30 was filed on the 19th day of August, 2011. On consideration thereof, it is ordered that motion to file the supplement separately is hereby granted up to and including August 26, 2011.